PD-0741-15
                            PD-0741-15                                COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 6/17/2015 11:01:55 AM
                                                                      Accepted 6/19/2015 11:16:16 AM
                                                                                       ABEL ACOSTA
                          CAUSE NO. 01-14-00434-CR                                             CLERK

ALEX GONZALEZ,                            §        IN THE COURT OF APPEALS
    Appellant                             §
VS.                                       §        IN HOUSTON, TEXAS
                                          §
THE STATE OF TEXAS,                       §        1st JUDICIAL DISTRICT
     Appellee

             MOTION FOR EXTENSION OF TIME TO FILE
        APPELLANT'S PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW, ALEX GONZALEZ, Appellant, and files this Motion for

Extension of Time to File Appellant's Petition For Discretionary Review, pursuant to

Rules 10.5(b) and 68.2(c), Texas Rules of Appellate Procedure. In support of this

Motion, Appellant would show the following:

                                          I.

       The First Court of Appeals issued its Published Opinion in this case on April

21, 2015. No motion for rehearing was filed. Appellant’s Petition for Discretionary

Review was due to be filed by May 21, 2015.      This is Appellant’s first request for

an extension of time. Appellant requests an extension of one day (1) day to file the

petition.




                          June 19, 2015
                                          II.

      In the past thirty (30) days, counsel was engaged in the following matters,

which preclude completion of Appellant’s Petition for Discretionary Review:

      1.    On May 18, 2015, counsel for Appellant filed a petition for

discretionary review in the case styled Ex Parte Mario Avila, No. PD-0437-15,

pending in the Court of Criminal Appeals, Austin, Texas.

      2.    On May 19, 2015, counsel for Appellant appeared for a writ hearing

in the case styled Ex Parte Nuur, Cause No. 1282561-A, pending in the 184th

District Court of Harris County, Texas.

      3.    On May 22, 2015, counsel for Appellant filed a petition for

discretionary review in the case styled Raymond Cavitt vs. vs. The State of Texas,

in the Court of Criminal Appeals, Austin, Texas.

      4.    On May 25, 2015, counsel for Appellant’s office was closed fin

observance of the Memorial Day holiday.

      5.    On May 28, 2015, counsel for Appellant appeared for a status

conference in the case styled United States of America vs. Carlos Montemayor;

Criminal Number 4:14-cr-00603, pending in the United States District Court,

Southern District of Texas, Houston Division.
      6.     On June 1, 2015, counsel for Appellant appeared for arraignment in

the case styled State of Texas vs. Canonero Brown; Cause No. 1459987, pending

in the 185th District Court of Harris County, Texas.

      7.     On June 2, 2015, counsel for Appellant appeared for arraignment in

the case styled State of Texas v. Jason Waldvogel; Cause No. 1446910, pending in

the 178th District Court of Harris County, Texas and a writ hearing in the case

styled State of Texas vs. Elio Luna, Cause No. 1445675, pending in the 178th

District Court of Harris County, Texas.

      8.     On June 3, 2015, counsel for Appellant appeared for sentencing in the

case styled United States of America vs. Dominique Howard; Criminal Number

4:14-cr-00092, pending in the United States District Court, Southern District of

Texas, Houston Division.

      9.     On June 8, 2015, counsel for Appellant appeared for a disposition

setting in the case styled State of Texas vs. Derenda Obrien, Cause No. 1383848

pending in the 338th District Court of Harris County, Texas.

      10.    On June 10, 2015, counsel for Appellant appeared for arraignment in

the case styled State of Texas vs. Datechia Specht, pending in Brazoria County,

Texas.
      11.    On June 12, 2015, Counsel for Appellant appeared for a plea in the

case styled State of Texas v. Lesley Hooper; Cause No. 13-cr-2732, pending in the

212th District Court of Galveston County, Texas.

      12.    On June 17, 2015, Counsel appeared for a sentencing on the case

styled United States of America vs. Edia Antoine, Criminal Number: 4:13-cr-

00513, pending in the pending in the United States District Court, Southern

District of Texas, Houston Division.

                                        IV.

      This request is not made for the purpose of delay, but rather this request is

made to allow counsel adequate time to prepare Appellant’s Petition for

Discretionary Review.     Appellant moves this Court for an order granting an

extension of one (1) day, or until June 18, 2015, for Appellant to submit the

Petition for Discretionary Review in this case.

      WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court

for an order granting an extension of one (1) day, for Appellant to submit the

Petition for Discretionary Review in this case.
Respectfully submitted,


/s/ Nicole DeBorde
NICOLE DEBORDE
BIRES SCHAFFER & DEBORDE
Federal ID No. 16839
TBA No. 00787344
712 Main Street, Suite 2400
Houston, Texas 77002
Telephone: (713) 228-8500
Facsimile: (713) 228-0034
Email: Nicole@BSDLawFirm.com

COUNSEL FOR APPELLANT,
ALEX GONZALEZ
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing Motion

for Extension of Time to File Appellant's Petition For Discretionary Review was

served via e-mail delivery through eFile.TXCourts.gov to Alan Curry, Assistant

District Attorney, Harris County District Attorney’s Office, 1201 Franklin, Appellate

Division, on this the 17th day of June 2015.

                                               /s/ Nicole DeBorde
                                               NICOLE DEBORDE




                       CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the Motion for Extension of Time contains 905 words.



                                               /s/ Nicole DeBorde
                                               NICOLE DEBORDE
                          CAUSE NO. 01-14-00434-CR

ALEX GONZALEZ,                            §         IN THE COURT OF APPEALS
    Appellant                             §
VS.                                       §         IN HOUSTON, TEXAS
                                          §
THE STATE OF TEXAS,                       §         1st JUDICIAL DISTRICT
     Appellee

                                      ORDER

      It is the order of this Court that the foregoing Motion for Extension of Time to

File Appellant’s Petition for Discretionary Review is GRANTED, and the deadline

for filing Appellant’s Petition for Discretionary Review is extended to

______________, 2015.

      SIGNED this the _____ day of _______________, 2015.



                                       ____________________________________
                                       JUDGE PRESIDING